                                                             EXHIBIT C
  Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 1 of 20

                                                                       Service of Process
                                                                       Transmittal
                                                                       12/04/2020
                                                                       CT Log Number 538698885
TO:      Alice Quinn, Subpoena Recipient
         Automatic Data Processing, Inc.
         MAIL STOP #325, ONE ADP BOULEVARD
         ROSELAND, NJ 07068

RE:      Process Served in Texas

FOR:     ADP, INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  JUANA ARACELI SANTIBANEZ, Pltf. vs. JANA GOODNIGHT and ADP, LLC., Dfts.
DOCUMENT(S) SERVED:               Notice, Petition
COURT/AGENCY:                     El Paso County Court, TX
                                  Case # 2020DCV3687
NATURE OF ACTION:                 Employee Litigation - Wrongful Termination - 04/16/2019
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Certified Mail on 12/04/2020 postmarked on 11/30/2020
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         At or Before 10:00 a.m. on the Monday next after the expiration of 20 days
                                  (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):          Jessica Mendez
                                  Law Office of Jessica Mendez, P.C.
                                  1218 E. Yandell, Suite 103
                                  El Paso, TX 79902
                                  915-626-5036
REMARKS:                          ADP, LLC converted into ADP, INC.
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/05/2020, Expected Purge Date:
                                  12/10/2020

                                  Image SOP

                                  Email Notification, Alice Quinn alice.quinn@adp.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                       Page 1 of 1 / PK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
 Case 3:20-cv-00319-PRM-MAT Document 1-3
                                      To
                                         Filed 12/29/20 Page 2 of 20
                                        F, EmELope    THEAIGHTT.. •
                                        s rro D AT DOTTED LINE
glIAI THybiltiOJY1T444ffIRPF



                               I                           11
                                                                                              POSTAGE PAID•




                                                                                   11
                                                                                          FCM LG ENV
                                                                                          EL PASO, TX
                                                                                          79906
                                                                                          NOV 30 20
                                                                           AMM.
                                                                                          Amourtr
                                                                            1000             $7,80
                    \_7018 1130 0001 3070 0370                                     7520   1923051-11 /7881-10




                    ,01D           1-                                 ci     off 47(0            fV577;
                                                      9o0
                      I q 9q        Eg Mt" sr $0 if-6
                        D              rfr




                                                                                                       1)
             Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 3 of 20



                                               THE STATE OF TEXAS
          NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.

TO: ADP, LLC., which may be served with process by serving its registered agent, CT CORPORATION SYSTEM, at
1999 BRYAN ST., SUITE 900, DALLAS,TX 75201

Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition and
Requests for Disclosure at or before ten o'clock A.M. of the Monday next after the expiration of twenty days after the
date of service of this citation before the Honorable 120th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
        Said Plaintiffs Petition was filed in said court on the 13'h day of November, 2020, by Attorney at Law JESSICA
MENDEZ, 1218 E. YANDELL, SUITE 103, EL PASO, TX 79902 in this case numbered 2020DCV3687 on the docket of
said court, and styled:
                                              JUANA ARACELI SANTIBANEZ
                                                         V.
                                             JANA GOODNIGHT AND ADP, LLC.

       The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Original Petition
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on the 25th day of November, 2020.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.

                          CLERK OF THE COURT
                 NORMA FAVELA BARCELEAU
                           District Clerk
                   El Paso County Courthouse
                500 E. San Antonio Ave, RM 103
                      El Paso Texas, 79901
                            ATTACH
                       RETURN RECEIPTS
                               WITH
                                                                 By         \w, o_a (.1A.
                                                                                   Veronica Cables
                                                                                                               , Deputy

                  ADDRESSEE'S SIGNATURE
                                                                      CERTIFICATE OF DELIVERY BY MAIL
        Rule 106 (a)(2) the citation shall be served by
        mailing to the defendant by Certified Mail Return        I hereby certify that on the             day of
        receipt requested, a true copy of the citation.                       , 2020, at                I mailed to
        Sec. 17.027 Rules of Civil Practice and
        Remedies Code if not prepared by Clerk of
        Court.
                                                                 Defendant(s) by registered mail or certified mail with
                                                                 delivery restricted to addressee only, return receipt
        *NAME OF PREPARER                          TITLE         requested, a true copy of this citation with a copy of
                                                                 the Plaintiff's Original Petition and Requests for
        ADDRESS
                                                                 Disclosure attached thereto.
        CITY                         STATE          ZIP



                                                                                          TITLE
            Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 4 of 20


                                                 RETURN OF SERVICE


Delivery was completed on                                     , delivered to
                                                                  as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked
        This forwarding address was provided:




                                                                      El Paso County, Texas
                                                           By:
                                                                       Deputy District Clerk
                                                                                  OR

                                                                  Name of Authorized Person

                                                           By:




                                      VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
        Before me, a notary public, on this day personally appeared                          , known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, "I am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct."


                                                                               Subscribed and sworn to be on this       day
                                                                               of




                                                                               Notary Public, State of
                                                                               My commission expires:
                   Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 5 of 20
'El Patotounty - 120th District Court                                                                Filed 11/13/2020 1:15 PM
                                                                                                      Norma Fayela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                IN THE COUNTY COURT AT LAW NUMBER                                               2020DCV3687
                                             JUDICIAL DISTRICT COURT
                                          OF EL PASO COUNTY,TEXAS

              JUANA ARACELI SANTIBANEZ,

                       Plaintiff,

              V.                                                           Cause No. 2020-DCV-

              JANA GOODNIGHT and
              ADP,LLC.,

                       Defendants.

                                          PLAINTIFF'S ORIGINAL PETITION
                                          AND REQUESTS FOR DISCLOSURE

              TO THE HONORABLE JUDGE OF SAID COURT:

                       COMES NOW, JUANA ARACELI SANTIBANEZ, herein Plaintiff in the above-styled

              and numbered cause, and files this her Original Petition and Requests for Disclosure complaining of

              Defendants JANA GOODNIGHT and ADP,LLC., and for a cause ofaction respectfully shows the

              Court the following:

                                                             I.
                                                          PARTIES

                       Plaintiff, .JUANA ARACELI SANTIBANEZ, is an individual who resides in El Paso

              County, Texas. Plaintiff has been issued a Texas Driver's License, and the last three digits of her

              license are 074 and the last three digits of her social security number are 148.

                       Defendant JANA GOODNIGHT is an individual and resident of El Paso County, Texas

              that may be served with process at 10782 Adin St., El Paso, Texas 79924, or wherever she may be

              found.

                       Defendant, ADP LLC., is a limited liability company that may be served with process by

              serving its registered agent C T Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

              75201-3136, or wherever they may be found.
   Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 6 of 20




                                  JURISDICTION AND VENUE

       Plaintiff brings this cause of action pursuant to state law common law claims and violations

of Tex. Lab. Code §21.001 et seq.

        Venue is proper in this Court because a substantial portion ofthe facts giving rise to this claim

occurred in El Paso County, Texas.



                                DISCOVERY CONTROL PLAN

       Discovery is intended to be conducted under Level III of Texas Rules of Civil Procedure,

Rule 190.

                                           IV.
                                   RESPONDEAT SUPERIOR

        At all relevant times to this action, Defendant JANA GOODNIGHT was an employee,

servant, vice-principal and/or agent of Defendant ADP, LLC. and was acting in the course and

scope of that employment. Accordingly, Defendant ADP, LLC is liable for such conduct under

the doctrine of Respondeat Superior. Specifically, Defendant JANA GOODNIGHT was at all

relevant times(and presumably still is) a manager of ADP, LLC. As a manager, Defendant JANA

GOODNIGHT's actions while on the job are actions of Defendant ADP, LLC. Plaintiff alleges

that all Defendants are jointly and severally liable for the injures asserted in this lawsuit.

        In the alternative, and without waiving the foregoing allegations, if Defendant JANA

GOODNIGHT is found to have acted outside the scope of her employment with Defendant ADP,

LLC. at the time of the incident, Plaintiff asserts that:

        A.... a master is under a duty to exercise reasonable care so as to control his servant while
acting outside the scope of his employment as to prevent him from intentionally harming others or
from so conducting himself as to create an unreasonable risk of bodily harm to them. Ifthe servant
is upon the premises in possession of the master or upon which the servant is privileged to enter

                                                   2
   Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 7 of 20



only as his servant, or is using a chattel of the master, and the master knows or has reason to know
that he has the ability to control the servant, and knows or should know the necessity and
opportunity for exercising such control, and fails to do so, the master is liable for the acts of the
servant at Restatement(Second) of Torts' 317.

                                                V.
                                              FACTS

       Plaintiff is a female individual born in 1968. On or about July 28, 2014, ADP hired Plaintiff

as an Issue Resolution Analyst in ADP's finance department.      Plaintiff was initially supervised by

Ida Dukes who gave Plaintiff favorable reviews. Plaintiff was later supervised by Glenn Pennington

who also gave Plaintiff favorable reviews. After working at ADP for approximately three years,

Plaintiff observed that the new senior director for the finance department for ADP, Cecilia Watts,

began to hire younger employees and terminate older employees. At times, Plaintiff assisted

management with hiring employees and was told to give preference to younger applicants.

       On or about February 2019, due to Plaintiff's exceptional work performance, Plaintiff began

working as an Accounts Receivable Representative in the Invoice-to-Cash ("ITC") group and was

supervised by Defendant Jana Goodnight. At all times relevant to this lawsuit, Defendant Goodnight

was employed as a manager and, as such, a vice-principal of ADP. Defendant Goodnight is younger

than Plaintiff and was younger than 40 years old while she was Plaintiff's manager. On or around

March 2019, Plaintiff notified Ms. Goodnight that she was a qualified individual with a disability.

Despite Plaintiff's disability, she was able to perform the essential functions of her job.

       Defendant Goodnight changed Plaintiff's work schedule without cause or notice and

intentionally miscoded Plaintiff's time as unpaid leave which affected her wages. Defendant

Goodnight demanded that Plaintifftell her confidential medical information and the exact time frame

when Plaintiff would be out on medical leave. Ms. Goodnight violently screamed and yelled at

Plaintiff asking her "what is wrong with you" when Plaintiff was out on medical leave due to her

                                                  3
   Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 8 of 20




disability. Plaintiff asked Ms. Goodnight to fix her time records to reflect medical leave, but Ms.

Goodnight violently yelled and screamed at Plaintiffand refused Plaintiff's request. Ms. Goodnight's

assaultive conduct exacerbated the symptoms of Plaintiff's disability causing her imminent bodily

injury.

          On or about March 2019, Plaintiff opposed the discrimination she was subjected to due to her

age and disability to ADP's Human Resources department, but no action was taken. Instead, ADP

terminated Plaintiff's employment on April 16, 2019 for alleged misconduct.

          Plaintiffdenies violating any company policy and denied any conduct that could have resulted

in disciplinary action, including termination. ADP failed to follow any non-discriminatory policy in

making the decision to terminate Plaintiff. Upon information and belief, Plaintiff was replaced by

someone outside her protected class. Plaintiff was awarded her unemployment benefits and a

determination issued by the Texas Workforce Commission found no misconduct on behalfof Plaintiff

relating to her termination. In addition to her termination, Plaintiff was subjected to further retaliatory

actions by ADP. Plaintiff alleges she was terminated for reasons unsupported by evidence under pre-

text. Plaintiffalleges that her age and/or disability was a motivating factor in the decision to terminate

her employment. Plaintifffurther alleges that her employment would not have been terminated when

it was but for her complaints of and opposition to discrimination and retaliation.

          Plaintiff has been unable to obtain alternate employment which compensates her at the pay

rate which she earned while employed by Defendant or provides the same benefits she earned

while employed by ADP. As a matter of reasonable probability, Plaintiff will be unable to obtain

such alternate employment for a period of time in the future. Plaintiff has therefore sustained

damages in the form of lost wages in the past and lost wages in the future, as well as the loss of

past and future benefits of employment.

                                                    4
   Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 9 of 20



        As a proximate result of her termination, Plaintiff has experienced emotional pain,

suffering, inconvenience, mental anguish, and a loss of enjoyment of life, and as a matter of

reasonable probability, Plaintiff will continue to experience emotional pain, suffering,

inconvenience, mental anguish, and a loss of enjoyment of life for a period of time in the future.

       Plaintiff has been forced to retain the undersigned counsel to protect and enforce her rights

and has incurred the obligation to pay reasonable and necessary attorney's fees.

                                        VI.
                            ADMINISTRATIVE PREREQUISITES

       Plaintiffcomplied with all necessary administrative prerequisites. On or about May 13, 2019,

Plaintiff filed a formal charge of discrimination, Charge No. 453-2019-00956, simultaneously with

the Equal Employment Opportunity Commission (E.E.O.C.) and the Texas Workforce Commission

Civil Rights Division. On April 7, 2020, Plaintiff was issued a Notice of Right to Sue from the

E.E.O.C. on Charge No. 453-2019-00956.

                                            VII.
                                      CAUSES OF ACTION

                                    COUNT ONE: ASSAULT

        As detailed above, Defendant JANA GOODNIGHT'S conduct constitute assault. Defendant

JANA GOODNIGHT intentionally and knowingly, or recklessly caused bodily injury to Plaintiff or

intentionally or knowing threatened Plaintiff with imminent bodily injury which caused severe

damage, including mental anguish and emotional distress to Plaintiff.

                              COUNT TWO:DISCRIMINATION

       Plaintiff brings this lawsuit against Defendant ADP pursuant to TEX. LAB. CODE §21.001, et

seq. The above-described acts and omissions of Defendant ADP in discriminating against Plaintiff

on the basis of her age and disability are in violation of §21.001 et seq. of the TEX. LAB. CODE.

                                                  5
  Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 10 of 20



        Defendant ADP intentionally engaged in unlawful employment practices involving Plaintiff

because of her age and disability. The unlawful employment practices in violation of the Texas

Commission on Human Rights Act herein complained of occurred in the course of Plaintiff's

employment with ADP and was carried on by Defendant ADP's agents, servants, and employees.

Defendant ADP intentionally discriminated against Plaintiff in connection with the compensation,

terms, conditions and privileges of employment or limited, segregated or classified Plaintiff in a

manner that deprived or tended to deprive her of an employment opportunity and/or adversely affect

her status because of Plaintiff's age and disability in violation of the Texas Labor Code. Plaintiff was

treated dissimilarly because of her age and disability. As a direct and proximate result ofthese actions,

Plaintiff suffered age and disability discrimination. The discriminatory actions of Defendant ADP

were the proximate cause of damages to Plaintiff as more particularly described below.

                                COUNT THREE: RETALIATION

       The above-described acts and omissions of Defendant ADP in retaliation for her complaints

of and opposition to discrimination are in violation of §21.001 et seg. of the TEX. LAB, CODE.

Defendant ADP retaliated against Plaintiff for having opposed unlawful employment discrimination

with respect to the terms, conditions, privileges, advantages, and benefits of her employment with

Defendant ADP. Specifically, Plaintiff was held to stricter standards of performance, and denied

benefits of employment because of his opposition to unlawful employment discrimination practices.

In addition, Plaintiff was treated dissimilarly because of her opposition to unlawful employment

discrimination practices. As a direct and proximate result of these actions, Plaintiff suffered

retaliation. The retaliatory actions of Defendant ADP were the proximate cause of damages to

Plaintiff as more particularly described below.



                                                   6
  Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 11 of 20




                                              DAMAGES

        Plaintiff would show that its proximate cause of the acts and/or omission committed by

Defendants named herein, Plaintiff is entitled to recover at least the following legal damages:

        1.      All reasonable damages;
        2.      Exemplary damages at the maximum legal amount;
        3.      All actual damages, including lost wages and benefits (both back pay and front
                pay), amount to be determined;
        4.      All liquidated damages for the maximum amount allowed by law, including
                doubling of all back pay awarded;
        5.      Compensatory damages suffered in the past, which includes emotional pain and
                suffering, inconvenience, mental anguish, loss of enjoyment of life, and other
                noneconomic losses;
        6.      Compensatory damages suffered in the future, which includes emotional pain and
                suffering, inconvenience, mental anguish, loss of enjoyment of life, and other
                noneconomic losses;
        7.      Pre-judgment and post-judgment interest at the maximum amount allowed by law;
        8.      Costs of suit, including attorney's fees as allowed under the Texas Labor Code; and
        9.      The award of such other and further relief, both at law and equity, including
                injunctive relief and reinstatement, to which Plaintiff may be justly entitled.

        Based on the above numerated damages, Plaintiff pleads for actual damages in the amount

the jury deems reasonable under the circumstances which exceed the minimum jurisdictional limits

of the court.

        Pursuant to Texas Rule of Civil Procedure 47, Plaintiff pleads that she seeks an award for all

ofthe above in an amount of monetary relief over Two Hundred Thousand dollars ($200,000.00) but

not more than One Million dollars ($1,000,000.00).

                                              XI.
                                       PUNITIVE DAMAGES

        The actions of Defendants, as outlined above, were malicious in that Defendants acted with a

specific intent to cause substantial injury to Plaintiff; or, alternatively, engaged in actions which, when

viewed objectively from the standpoint of the actor at the time ofthe occurrence involves an extreme

degree ofrisk, considering the probability and magnitude ofthe potential harm to others, and of which

                                                    7
  Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 12 of 20




the actor had actual, subjective awareness of the risk involved, but nevertheless proceeds with

conscious indifference to the rights, safety, or welfare of Plaintiff.

                                                X.
                                           JURY DEMAND

        Plaintiff demands a trial by jury on all issues as set forth herein. Plaintiff has tendered the

appropriate fee.

                                            Xl.
                                  REQUEST FOR DISCLOSURE

        Pursuant to Rule 194, Defendants are requested to disclose, within fifty (50)days ofservice

of this request, the information or material described in Rule 194.2(a) thru (1).

                                                 XII.
                                               PRAYER

        WHEREFORE PREMISES CONSIDERED,Plaintiff requests that Defendants be cited to

appear and answer, and that following a trial byjury, that the Court enterjudgment in her favor against

Defendants, and award Plaintiff her actual damages as set forth above, compensatory damages,

reasonable and necessary attorney's fees, reinstatement, pre-judgment and post judgment

i nterested as allowed by law, costs of court, and for such other and further relief to which Plaintiff

is justly entitled.




                                                    8
Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 13 of 20



                            Respectfully submitted,

                            LAW OFFICE OF JESSICA MENDEZ,P.C.
                             1 218 E. Yandell, Suite 103
                            El Paso, Texas 79902
                           (915)626-5036
                           (915)626-501 1 (Facsimile)
                            i menclez("Mendezlawpc.com


                            By:    /s/Jessica Mendez
                                  JESSICA MENDEZ
                                  State Bar No. 24047483
                                  Attorney for Plaintiff




                                   9
                  Case
El Paso County - 120th   3:20-cv-00319-PRM-MAT
                       District Court                 Document 1-3 Filed 12/29/20 Page 14Filed
                                                                                          of 2011/20/2020 10:19 AM
                                                                                                        Norma Favela Barceleau
                             LAW OFFICE OF JESSICA MENDEZ, P.C.                                                    District Clerk
                                                                                                                El Paso County
                                            ATTORNEY AND COUNSELOR AT LAW                                       2020DCV3687
                                            1218 E. YANDELL DRIVE, SUITE 103
                                                  EL PASO, TEXAS 79902
                                                 (915) 626-5036 (PHONE)
                                                   (915) 626-5011 (FAX)
                                                                                     *Licensed in Texas and New Mexico
                                                                                     Email: jmendez@Mendezlawpc.com


                                                   November 20, 2020

           VIA TEXAS EFILE
           El Paso District Clerks Office
           500 E. San Antonio Ave. # 103
           El Paso, Texas 79901


                  Re:     Juana Araceli Santibanez v. Jana Goodnight and ADP, LLC., Cause No.
                          2020DCV3687
           To whom it may concern:
                   Our office would like to request the issuance of citations for Plaintiff’s Original Petition
           and Request for Production in the above-mentioned the filing date of November 13, 2020. If your
           office could please issue two (2) citations, which have been paid for, to be served by certified mail
           and using an outside service for the following parties:

           Jana Goodnight
           10782 Adin St.
           El Paso, Texas 79924

           ADP, LLC
           C T Corporation System
           1999 Bryan St., Suite 900
           Dallas, Texas 75201-3136

                  Citations may be returned via email to vportillo@mendezlawpc.com. Should you have any
           questions or comments, please do not hesitate to contact me.

                                                                 Sincerely,


                                                     LAW OFFICE OF JESSICA MENDEZ, P.C.

                                                     By:

                                                         Veronica Portillo, Legal Assistant
                  Case
El Paso County - 120th   3:20-cv-00319-PRM-MAT
                       District Court                Document 1-3 Filed 12/29/20 Page
                                                                                   Filed15 of 20 8:32 AM
                                                                                         12/28/2020
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2020DCV3687

                                      IN THE 120TH DISTRICT COURT OF
                                           EL PASO COUNTY TEXAS

           JUANA ARACELI SANTIBANEZ,                         §
                                                             §
                   Plaintiff,                                §
                                                             §      Cause No. 2020-DCV-3687
            v.                                               §
                                                             §
           JANA GOODNIGHT and                                §
           ADP, LLC,                                         §
                                                             §
                   Defendants.

                                      DEFENDANT’S ORIGINAL ANSWER

                  Defendant ADP, LLC (“Defendant”) answers Plaintiff’s Original Petition as follows:

                                                   GENERAL DENIAL

                  1.      Defendant denies all allegations in Plaintiff’s Original Petition.

                  2.      Defendant reserves the right to supplement or amend this Answer as appropriate.

                                               AFFIRMATIVE DEFENSES

                  3.      Plaintiff has failed to state a claim upon which relief can be granted.

                  4.      The Court lacks jurisdiction over some or all of Plaintiff’s claims.

                  5.      Alternatively and without waiving any other defenses, Defendant acted, at all

           relevant times in good faith and without an intent to discriminate and without an intent to engage

           in any unlawful employment practices.

                  6.      Alternatively and without waiving any other defenses, all employment decisions

           made and actions taken regarding Plaintiff were based on legitimate, nondiscriminatory reasons.




                                                            1

           40G3291.DOCX
    Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 16 of 20




        7.      Defendant engaged in good faith and reasonable efforts to prevent and promptly

correct any harassing or discriminatory behavior, if any, and Plaintiff unreasonably failed to take

advantage of the preventive or corrective opportunities provided by Defendant.

        8.      To the extent that Plaintiff may be able to prove that an improper motive was a

factor in any relevant employment decision at issue in this case, the same employment decision

would have been made regardless of any improper motive.

        9.      Defendant Goodnight acted outside the scope of her employment when the alleged

assault with Plaintiff occurred and the alleged assault was not in relation to Defendant’s business.

Defendant did not authorize nor ratify such acts.

        10.     Defendant did not commit any willful, intentional, malicious or reckless act, nor

did it authorize or ratify any such act; therefore, Plaintiff is not entitled to recover

exemplary/punitive damages.

        11.     Plaintiff’s damages are subject to the statutory caps set forth in the Texas Civil

Practice and Remedies Code.

        12.     Plaintiff has failed to mitigate her damages.

        13.     Plaintiff’s damages are subject to offset by interim earnings, workers’

compensation benefits, or unemployment compensation received.

        Accordingly, Defendant requests that Plaintiff take nothing by this action and that

Defendant receive all relief to which it is entitled.




                                                   2

40G3291.DOCX
    Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 17 of 20




                                            Respectfully submitted,


                                            KEMP SMITH LLP
                                            P.O. Box 2800
                                            El Paso, Texas 79999-2800
                                            915.533.4424
                                            915.546.5360 (FAX)


                                     By:    /s/ Clara B. Burns
                                            CLARA B. BURNS
                                            State Bar No. 03443600
                                            clara.burns@kempsmith.com
                                            VICTORIA DEL CAMPO
                                            State Bar No. 24103753
                                            victoria.delcampo@kempsmith.com

                                            Attorneys for Defendant




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
attorneys for Plaintiff, Jessica Mendez, Law Firm of Jessica Mendez, P.C., 1218 E. Yandell, Suite
103, El Paso, Texas, 79902 on the 28th day of December, 2020.

      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     jmendez@mendezlawpc.com
      Facsimile Transmission:      (915) 626-5011


                                            /s/ Clara B. Burns
                                            CLARA B. BURNS




                                               3

40G3291.DOCX
                  Case
El Paso County - 120th   3:20-cv-00319-PRM-MAT
                       District Court                Document 1-3 Filed 12/29/20 Page
                                                                                   Filed18 of 20 8:32 AM
                                                                                         12/28/2020
                                                                                                   Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2020DCV3687

                                      IN THE 120TH DISTRICT COURT OF
                                           EL PASO COUNTY TEXAS

           JUANA ARACELI SANTIBANEZ,                         §
                                                             §
                   Plaintiff,                                §
                                                             §      Cause No. 2020-DCV-3687
            v.                                               §
                                                             §
           JANA GOODNIGHT and                                §
           ADP, LLC,                                         §
                                                             §
                   Defendants.

                                      DEFENDANT’S ORIGINAL ANSWER

                  Defendant Jana Goodnight (“Defendant”) answers Plaintiff’s Original Petition as follows:

                                                   GENERAL DENIAL

                  1.      Defendant denies all allegations in Plaintiff’s Original Petition.

                  2.      Defendant reserves the right to supplement or amend this Answer as appropriate.

                                               AFFIRMATIVE DEFENSES

                  3.      Plaintiff fails to state a claim upon which relief can be granted.

                  4.      The Court lacks jurisdiction over some or all of Plaintiff’s claims.

                  5.      Alternatively and without waiving any other defenses, Defendant acted, at all

           relevant times in good faith and without an intent to discriminate and without an intent to engage

           in any unlawful employment practices.

                  6.      Alternatively and without waiving any other defenses, all employment decisions

           made and actions taken regarding Plaintiff were based on legitimate, nondiscriminatory reasons.

                  7.      Plaintiff’s assault claim against Defendant fails because Defendant did not make

           contact with Plaintiff’s person, threaten Plaintiff with imminent bodily injury, and Defendant’s

                                                            1

           40G3239.DOCX
    Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 19 of 20




actions did not cause Plaintiff bodily injury.

       8.      Defendant did not commit any willful, intentional, malicious or reckless act, nor

did she authorize or ratify any such act; therefore, Plaintiff is not entitled to recover

exemplary/punitive damages.

       9.      Plaintiff’s damages are subject to the statutory caps set forth in the Texas Civil

Practice and Remedies Code.

       10.     Plaintiff has failed to mitigate her damages.

       11.     Plaintiff’s damages are subject to offset by interim earnings, workers’

compensation benefits, or unemployment compensation received.

       Accordingly, Defendant requests that Plaintiff take nothing by this action and that

Defendant receive all relief to which she is entitled.

                                                 Respectfully submitted,


                                                 KEMP SMITH LLP
                                                 P.O. Box 2800
                                                 El Paso, Texas 79999-2800
                                                 915.533.4424
                                                 915.546.5360 (FAX)


                                       By:       /s/ Clara B. Burns
                                                 CLARA B. BURNS
                                                 State Bar No. 03443600
                                                 clara.burns@kempsmith.com
                                                 VICTORIA DEL CAMPO
                                                 State Bar No. 24103753
                                                 victoria.delcampo@kempsmith.com

                                                 Attorneys for Defendant



                                                    2

40G3239.DOCX
    Case 3:20-cv-00319-PRM-MAT Document 1-3 Filed 12/29/20 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
attorneys for Plaintiff, Jessica Mendez, Law Firm of Jessica Mendez, P.C., 1218 E. Yandell, Suite
103, El Paso, Texas, 79902 on the 28th day of December, 2020.

      Regular Mail, Postage Prepaid
      Hand Delivery
      Certified Mail, Return Receipt Requested
X      Electronic Transmission:     jmendez@mendezlawpc.com
      Facsimile Transmission:      (915) 626-5011


                                            /s/ Clara B. Burns
                                            CLARA B. BURNS




                                               3

40G3239.DOCX
